     Case 2:16-cr-00059 Document 92 Filed 04/15/21 Page 1 of 3 PageID #: 255



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                    CRIMINAL ACTION NO. 2:16-00059


DAMIEN ANGEL BAGUT


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On April 14, 2021, the United States of America

appeared by Jeremy B. Wolfe, Assistant United States Attorney,

and the defendant, Damien Angel Bagut, appeared in person and by

his counsel, Glen D. Conway, Esq., for a hearing on a petition

seeking revocation of supervised release, submitted by United

States Probation Officer Steven M. Phillips.            The defendant

commenced a twenty-four (24) month term of supervised release in

this action on June 26, 2020, as more fully set forth in the

Supervised Release Revocation and Judgment Order entered by the

court on June 26, 2020.


             The court heard the admissions of the defendant and

the representations and arguments of counsel.
   Case 2:16-cr-00059 Document 92 Filed 04/15/21 Page 2 of 3 PageID #: 256



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) on June 26, 2020, the defendant commenced an

eight-to-fourteen month, long-term residential substance abuse

treatment at Lifehouse in Huntington, West Virginia as a

condition of his supervised release; on July 19, 2020, the

defendant left the program without permission, and without

communicating with program staff members, and was deemed a

program failure, (2) from July 19, 2020, until his arrest on

March 10, 2021, the defendant absconded from supervised released

and failed to contact his probation officer and report a change

of address; all as admitted on the record of the hearing by the

defendant, and all as set forth in the petition, and by the

court’s findings on the record of the hearing.



            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously



                                     2
   Case 2:16-cr-00059 Document 92 Filed 04/15/21 Page 3 of 3 PageID #: 257



imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined

to the extent set forth below, it is accordingly ORDERED that

the defendant be, and he hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period of TEN (10) MONTHS, with no further term of supervised

release imposed.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                             DATED:       April 15, 2021




                                      3
